Citation Nr: 0532416	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in March 2001 and 
September 2003, at which time it was remanded for additional 
development to include obtaining private medical records and 
according the veteran an examination.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, accordingly, a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also notes that the issues certified on appeal 
included entitlement to service connection for PTSD.  
However, service connection was established for PTSD by a 
November 2001 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has bipolar disorder, or any other 
acquired psychiatric disorder other than PTSD, that is 
causally related to active service.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has a kidney disorder that is 
causally related to active service, to include as secondary 
to a service-connected disability.


CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder other than PTSD or for a kidney 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, VA did provide the veteran 
with letters which meet the notification requirements of the 
VCAA, including letters dated in March 2001, December 2001, 
October 2002, April 2004, and November 2004.  Taken together, 
this correspondence noted the enactment of the VCAA, 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to his claim(s).  
Further, the Board also noted the enactment of the VCAA in 
the March 2001 remand, including the fact that it redefined 
VA's duty to assist a claimant.  Moreover, the veteran has 
been provided with a copy of the appealed rating decision, 
the February 2000 Statement of the Case (SOC), as well as 
Supplemental SOCs (SSOCs) in November 2001 and June 2005 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  In 
pertinent part, the June 2005 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Further, as part of his 
March 2000 Substantive Appeal, the veteran indicated he did 
not want a Board hearing in conjunction with this case.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  Moreover, the 
record reflects he has been accorded an examination with 
respect to this case in October 2001.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions, his service medical records, and post-
service medical records which cover a period from 1955 to 
2004.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran has contended that he has bipolar disorder due to 
the same in-service stressors which caused his PTSD, and he 
has submitted internet articles in support of this 
contention.  Further, he has contended that he has a kidney 
disorder that developed secondary to his psychiatric 
problems.

The veteran's service medical records contain no findings 
indicative of either a psychiatric disorder or of a kidney 
disorder.  In fact, his psychiatric, endocrine, and 
genitourinary systems were all evaluated as normal on his 
September 1945 separation examination.

The veteran's post-service medical records reflect that he 
underwent a period of psychiatric hospitalization beginning 
in June 1955.  A September 1955 report of this 
hospitalization diagnosed schizophrenic reaction, schizo-
affective type (depressed), acute, moderate.  Subsequent 
records continue to show treatment for psychiatric problems, 
and include diagnoses of bipolar disorder and PTSD.

The post-service medical records also show findings of renal 
failure (kidney disorder).  For example, a July 1999 private 
treatment record reflects that the veteran had a 20-year 
history of bipolar disorder and renal failure due to long-
term lithium use.  A December 1999 private medical statement 
from J. G., M.D. (Dr. G), found the veteran to have PTSD.  
The Board finds it to be persuasive evidence that the first 
competent medical findings of an acquired psychiatric 
disorder and that of a kidney disorder were first made 
several years after the veteran's separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

In accord with the Board remand directives, the veteran 
underwent a VA examination for mental disorders in October 
2001.  At this examination, the examiner noted that the 
veteran's claims file and medical records had been reviewed, 
and provided a summary of the veteran's background, 
employment history, psychiatric history, as well as the 
current complaints.  Following mental status examination, the 
veteran diagnosed bipolar disorder, mild, in remission since 
1974 on lithium, and more recently olanazapine for the past 2 
years; as well as PTSD, mild, chronic.  The examiner also 
found that the veteran's general medical conditions included 
history of mild renal insufficiency, thought to be due to 
lithium.

The examiner further commented that the veteran's history of 
a manic episode in 1954-55 qualified him for a diagnosis of 
bipolar disorder, in remission on medication for many years; 
that there was no indication the veteran suffered from 
bipolar disorder during his military service or immediately 
thereafter; that the generally accepted causes of bipolar 
disorder are biological, and although the first episode 
"often occurs at a time of stress" the basis for the 
disorder was not the stress itself.  Moreover, the examiner 
noted that the veteran had good control of this disorder on 
lithium for many years, with no evidence of recurrent 
episodes.  In addition, he appeared to suffer from a chronic 
low level depression, which might well be related to the 
bipolar disorder.  However, the examiner stated that the 
bipolar disorder did not appear to be related to active 
service, while the PTSD was most likely related to active 
service, and may have exacerbated the bipolar disorder in the 
past.  Nevertheless, this did not appear to be the case since 
1974.

The veteran has criticized the conclusions of the October 
2001 VA examiner, to include in a July 2005 statement, and 
emphasized that internet articles indicated bipolar disorder 
could be due to stress.  However, as detailed above, his 
contentions do not constitute competent medical evidence.  
The Board also notes that while the internet articles he has 
submitted provide some support to his contention that a 
bipolar disorder can be due to stress, they also support the 
assertions of the October 2001 VA examiner that it can be 
biological in nature.  Moreover, these articles discuss 
general principles regarding bipolar disorder, and do not 
carry as much weight as a competent medical opinion, such as 
that of the examiner, which is based upon both an examination 
and a review of his confirmed medical history as contained in 
the claims folder.

The October 2001 VA examiner indicated that the veteran's 
bipolar disorder had been in remission; i.e., that he did not 
currently suffer from this disability.  Under the law, the 
evidence must show that the veteran currently has the 
disability for which benefits are being claimed in order for 
his claim for service connection to be granted.  38 U.S.C.A. 
§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  

More importantly, the examiner opined that this disorder was 
not related to active service.  Although the examiner 
indicated the service-connected PTSD may have exacerbated the 
bipolar disorder in the past, this has not been the case 
since 1974.  Consequently, the examiner's opinion is against 
a finding that the veteran currently has a bipolar disorder 
that is causally related to active service, to include as 
secondary to a service-connected disability.  As this is the 
only competent medical opinion of record to address the 
etiology of the bipolar disorder, and the examiner had a 
sufficient foundation upon which to base this opinion - both 
review of the claims file and an examination of the veteran - 
the Board must conclude that the preponderance of the 
evidence is against the claim.

With respect to the kidney disorder claim, the Board notes 
that the findings of the October 2001 VA examiner, as well as 
the other medical evidence of record, reflects that this 
disability is due to his use of lithium.  However, the record 
reflects that this medication was for the nonservice-
connected bipolar disorder, and not the service-connected 
PTSD, which is his only service-connected disability.  No 
competent medical evidence is otherwise of record which 
indicates the veteran has a current kidney disorder that is 
causally related to active service, to include as secondary 
to a service-connected disability.  Thus, the preponderance 
of the evidence is against this claim.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for both an acquired psychiatric disorder 
other than PTSD and for a kidney disorder.  Consequently, 
both of these claims must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for a kidney disorder, to 
include as secondary to a service-connected disability, is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


